Citation Nr: 1014561	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 

INTRODUCTION

The Veteran served on active duty active duty for training 
from May 1984 to September 1984 and on active duty from May 
2004 to April 2006.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of that proceeding is of record.


REMAND

The Veteran contends that he has a bilateral elbow disorder 
as result of trauma sustained during  his period of active 
service from May 2004 to April 2006.  

The service treatment records reflect that during a November 
2005 post deployment health assessment the Veteran complained 
of bilateral elbow pain.

VA treatment records dated from May to July 2006 reflect 
complaints of bilateral elbow pain.  A May 2006 record 
indicates that the Veteran attributed his elbow pain to 
riding in planes during maneuvers where he was continually 
raised up out of his seat and then slammed back down while 
wearing heavy gear.  He stated he still had pain in his 
elbows when resting them on anything or when using tools that 
required a pulling motion, such as wrenches.  Examination 
revealed full range of motion in the fingers and hands.  No 
diagnosis was provided regarding the Veteran's elbow pain.

The Veteran was afforded a VA examination in May 2007.  The 
Veteran reported that he began to experience elbow pain 
during active service in 2005.  No significant injury or 
trauma was noted.  The Veteran complained that the elbow pain 
was aggravated by leaning his elbow on the arm rest.  
However, the Veteran stated that he did not have elbow pain 
at the time of the examination.  The examiner stated that the 
Veteran had a normal examination of the elbows and provided a 
diagnosis of chronic intermittent bilateral elbow pain.  

A February 2008 pre-deployment health assessment does not 
show that the Veteran complained of elbow pain.

The Veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in March 2010.  During his 
hearing the Veteran testified that in 2004, on a routine 
flight into Iraq, he was thrown side to side when the plane 
swerved to evade rockets.  As a result, his elbows got banged 
into a cross member in the aircraft.  He further reported 
that he received about four stitches in each elbow as a 
result of the injury and that he currently has residual 
scars.  His representative stated that the veteran has 
residual scars on the elbows.  Additionally the Veteran's 
representative argued that the Veteran should be provided 
with an MRI, as it was possible that residuals of injuries of 
the elbows would not be visible on X-ray.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  

The Veteran's service treatment records and post service 
treatment records show complaints of elbow pain.  Further the 
Veteran testified that he injured his elbows in 2004, during 
a period of active duty, and received stitches as a result of 
the injury.  The May 2007 VA examiner did not note whether 
any scarring was present on the elbows.  Moreover, although 
the examiner diagnosed chronic elbow pain, the examiner did 
not identify the pathology or disorder accounting for the 
pain.  Therefore, the Board has determined that the Veteran 
should be afforded another VA examination.  

Finally, during his hearing, the Veteran also indicated that 
he had received treatment for his elbow pain at Fort Dix and 
Walter Reed Medical Center after his last period of active 
service, as he is still a member of the Army National Guard.  
Further, he stated that a physician at Fort Dix had provided 
him with elbow pads (prosthetics).  It is unclear whether all 
pertinent records have been received from those facilities.  
file.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO/AMC should ask the Veteran to 
provide the dates and places of treatment 
for his elbows following his last period 
of active service in April 2006, to 
include the dates of the treatment at 
Fort Dix and Walter Reed Army Hospital 
that he referred to in his hearing.  
After obtaining any necessary 
authorizations, the RO/AMC should attempt 
to obtain copies of the indicated 
treatment records.  If the RO/AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to submit such evidence.  

2.  After medical records, if any, are 
associated with the claims file, the 
Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any current bilateral elbow 
disability.  The claims file must be 
provided to and reviewed by the examiner.  
Any indicated diagnostic studies should 
be accomplished.  The examiner should 
consider whether an MRI should be 
performed to aid in the diagnosis of the 
claimed bilateral elbow disability.  

a) The examiner should specifically 
identify any scarring present on the 
Veteran's elbows.  

b)  With respect to each additional elbow 
disorder found to be present, the 
examiner should opine as to whether there 
is a 50% or higher degree of probability 
that the disorder had its onset during 
active service or is otherwise related to 
active service.  For purposes of the 
opinions, the examiner should assume that 
the Veteran is a credible historian.  

A complete rationale for all opinions 
expressed must be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


